Citation Nr: 1201682	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 Board decision denied the claim of entitlement to service connection for PTSD.  The Veteran did not file an appeal to that decision and it is final. 

2.  Evidence pertaining to the Veteran's PTSD received since the August 2005 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's August 2005 decision that denied the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the August 2005 Board decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Service Connection for PTSD 

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In an August 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  At the time of the August 2005 Board denial, it was determined that service connection for PTSD was not warranted because there was no evidence that the Veteran had foreign service nor were there any verified stressors.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

In this instance, since the Board's August 2005 decision denied the claim on the basis that the evidence did not show the Veteran had service in Vietnam, the Board finds that new and material evidence would consist of evidence the Veteran served in Vietnam or evidence of a verified stressor. 

Additional evidence received since the August 2005 Board decision consists of numerous VA outpatient records documenting the post-service treatment and evaluation of the Veteran's PTSD.  Additionally, the Veteran testified with great detail about his temporary duty in Vietnam as well as his stressor involving witnessing a parachute instructor's parachute fail.  See August 2011 BVA Hearing Transcript.  Also, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for PTSD.  38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for PTSD is reopened. 

The Board has reopened the claim of service connection for PTSD, and is remanding the claim, as will be discussed subsequently.  The Board has not taken any adverse action on the claim, and any deficiencies regarding duties to notify and to assist the Veteran that may exist in this case are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been reopened.  In light of the evidence presented, additional development is necessary.

The Veteran testified during the August 2011 hearing that he went on multiple temporary duty (TDY) assignments throughout his time in service.  See August 2011 BVA Hearing Transcript, page 9.  However, there is no record in the claims file of any TDY assignments.  The Veteran testified during a RO hearing that he went to Panama twice, in 1972 and 1973 and also to Alaska.  See June 2004 RO Hearing Transcript, page 1.  Although the Veteran's personnel file was obtained, it only consists of three pages.  The Board finds that a remand is necessary to ensure that the Veteran's complete personnel file is obtained.  

Furthermore, the Veteran has asserted that he was attached to the 156th M Company at the base of Marble Mountain in Vietnam in approximately April 1971 to November 1971.  See June 2004 RO Hearing Transcript, page 5.  A search of 156th M Company records should be conducted to determine if the Veteran was attached to the unit during that time.

The Veteran testified during the August 2011 hearing that he has experienced PTSD symptoms since discharge from service, as evidenced by his problems at work in the U.S. Postal service.  See August 2011 BVA Hearing Transcript, page 21.  The Veteran testified that he was ultimately let go from work due to his anger problems that were a result of his PTSD.  Id.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's service personnel records (201 file) from his period of service.  Facilities that should be contacted include, but are not limited to, the National Records Personnel Center (NPRC), Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  Conduct an appropriate search for any paperwork pertaining to TDY assignments.

If no additional records can be located, a negative response should be associated with the claims file.

2.  Contact the appropriate department and research the 156th M Company that was stationed at the base of Marble Mountains in Vietnam in approximately April 1971 to November 1971 to determine if the Veteran was attached to the unit at that time.

If no additional records can be located, a negative response should be associated with the claims file.

3.  Obtain and associate with the claims file the Veteran's complete employment records from the U.S. Postal Office.  Inform the Veteran that he can also obtain these records and submit them himself.

If no additional records can be located, a negative response should be associated with the claims file.

4.  Obtain and associate with the claims file all updated VA treatment records.

5.  After all of the above development is completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

If the psychiatrist or psychologist finds that the Veteran meets the criteria for a diagnosis of PTSD, then he or she state whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are related to a stressor involving fear of hostile military activity.  The Veteran has reported stressors involving fear of hostile military or terrorist activity, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010). 

In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, including but not limited to major depression, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.

7.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


